Exhibit 10.22

Execution Copy

 

 

$45,000,000

REVOLVING CREDIT AGREEMENT

dated as of February 26, 2009

among

REGENCY ENERGY PARTNERS LP

as Borrower,

and

THE GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page

Article I

DEFINITIONS

Section 1.01    Defined Terms    1 Section 1.02    Terms Generally    16 Section
1.03    Accounting Terms; GAAP    16 Section 1.04    Resolution of Drafting
Ambiguities    16

Article II

THE CREDITS

Section 2.01    Commitments    17 Section 2.02    Loans    17 Section 2.03   
Borrowing Procedure    18 Section 2.04    Evidence of Debt; Repayment of Loans
   19 Section 2.05    Fees    19 Section 2.06    Interest on Loans    20 Section
2.07    Termination and Reduction of Commitments    20 Section 2.08    Interest
Elections    21 Section 2.09    Optional and Mandatory Prepayments of Loans   
22 Section 2.10    Alternate Rate of Interest    23 Section 2.11    Yield
Protection    23 Section 2.12    Breakage Payments    24 Section 2.13   
Payments Generally; Pro Rata Treatment; Sharing of Setoffs    25 Section 2.14   
Taxes    26 Section 2.15    Mitigation Obligations; Replacement of Lenders    28

Article III

REPRESENTATIONS AND WARRANTIES

Section 3.01    Organization; Powers    29 Section 3.02    Authorization;
Enforceability    29 Section 3.03    No Conflicts    30 Section 3.04   
Financial Statements    30 Section 3.05    Properties    30 Section 3.06   
Intellectual Property    30 Section 3.07    Subsidiaries    31 Section 3.08   
Litigation; Compliance with Laws    31 Section 3.09    Agreements    31 Section
3.10    Federal Reserve Regulations    31 Section 3.11    Investment Company Act
   31

 

-i-



--------------------------------------------------------------------------------

Section

        Page Section 3.12    Use of Proceeds    31 Section 3.13    Taxes    32
Section 3.14    No Material Misstatements    32 Section 3.15    Labor Matters   
32 Section 3.16    Solvency    32 Section 3.17    Employee Benefit Plans    33
Section 3.18    Real Property    33 Section 3.19    Insurance    33 Section 3.20
   Anti-Terrorism Law    33

Article IV

CONDITIONS PRECEDENT

Section 4.01    Conditions to the Initial Loans    34 Section 4.02    Conditions
to All Loans    35

Article V

COVENANTS

Section 5.01    Indenture Covenants    35 Section 5.02    Amended Credit
Agreement Covenants    36 Section 5.03    Financial Information; Compliance   
36 Section 5.04    Litigation and Other Notices    36 Section 5.05    Access to
Properties and Inspections    36 Section 5.06    Use of Proceeds    37 Section
5.07    Additional Guarantors    37 Section 5.08    Further Assurances    37
Section 5.09    Notice of Effectiveness of Amendment Agreement    37 Section
5.10    Anti-Terrorism Law; Anti-Money Laundering    37 Section 5.11   
Embargoed Person    38

Article VI

GUARANTEE

Section 6.01    The Guarantee    38 Section 6.02    Obligations Unconditional   
39 Section 6.03    Reinstatement    40 Section 6.04    Subrogation;
Subordination    40 Section 6.05    Remedies    40 Section 6.06    Instrument
for the Payment of Money    40 Section 6.07    Continuing Guarantee    41
Section 6.08    General Limitation on Guarantee Obligations    41 Section 6.09
   Release of Guarantors    41

 

-ii-



--------------------------------------------------------------------------------

Section

        Page

Article VII

EVENTS OF DEFAULT

Section 7.01    Events of Default    41 Section 7.02    Rescission    43

Article VIII

THE ADMINISTRATIVE AGENT

Section 8.01    Appointment and Authority    44 Section 8.02    Rights as a
Lender    44 Section 8.03    Exculpatory Provisions    44 Section 8.04   
Reliance by Administrative Agent    45 Section 8.05    Delegation of Duties   
45 Section 8.06    Resignation of Administrative Agent    46 Section 8.07   
Non-Reliance on Administrative Agent and Other Lenders    46

Article IX

MISCELLANEOUS

Section 9.01    Notices    47 Section 9.02    Waivers; Amendment    49 Section
9.03    Expenses; Indemnity; Damage Waiver    51 Section 9.04    Successors and
Assigns    53 Section 9.05    Survival of Agreement    55 Section 9.06   
Counterparts; Integration; Effectiveness; Electronic Execution    55 Section
9.07    Severability    56 Section 9.08    Right of Setoff    56 Section 9.09   
Governing Law; Jurisdiction; Consent to Service of Process    56 Section 9.10   
Waiver of Jury Trial    57 Section 9.11    Headings    57 Section 9.12   
Treatment of Certain Information; Confidentiality    57 Section 9.13    USA
PATRIOT Act Notice    58 Section 9.14    Interest Rate Limitation    58 Section
9.15    Obligations Absolute    59

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES Schedule 1.01(a)   Guarantors Schedule 3.07(a)   Subsidiaries and
Organizational Chart

EXHIBITS   Exhibit A   Form of Administrative Questionnaire Exhibit B   Form of
Assignment and Assumption Exhibit C   Form of Borrowing Request Exhibit D   Form
of Interest Election Request Exhibit E   Form of Joinder Agreement Exhibit F  
Form of Closing Checklist Exhibit G   Form of Note Exhibit H   Form of Non-Bank
Certificate

 

-iv-



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT (this “Agreement”) dated as of February 26,
2009, among REGENCY ENERGY PARTNERS LP, a Delaware limited partnership
(including any successor-in-interest, “Borrower”), the Guarantors (such term and
each other capitalized term used but not defined where used having the meaning
given to it in Section 1.01), the Lenders, and GENERAL ELECTRIC CAPITAL
CORPORATION, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.

WITNESSETH:

WHEREAS, the Borrower has requested and the Lenders have agreed to make
available to the Borrower a revolving credit facility upon and subject to the
terms and conditions set forth herein to fund the Pre-Closing Expenditures.

NOW, THEREFORE, the parties hereto hereby agree that in consideration of the
mutual agreements, provisions and covenants contained herein as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR”, when used in reference to any Loan, is used when such Loan is bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, (a) an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1%) determined by the Administrative Agent to be equal
to the LIBO Rate for such Eurodollar Loan in effect for such Interest Period
divided by (b) 1 minus the Statutory Reserves (if any) for such Eurodollar Loan
for such Interest Period.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article VIII.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit A.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Agent Fees” shall have the meaning assigned to such term in Section 2.05(b).

“Agreement” shall have the meaning assigned to such term in the preamble hereto.



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the nearest 1/100th of 1%) equal to the greater of (a) the
Federal Funds Effective Rate in effect on such day plus 0.50% and (b) the
Adjusted LIBO Rate for a borrowing with a one-month Interest Period plus 1.50% .
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the (i) Federal
Funds Effective Rate or (ii) the Adjusted LIBO Rate, in each case, for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to (x) clause (b) of
the preceding sentence in the case of clause (i) in this sentence and (y) clause
(c) of the preceding sentence in the case of clause (ii) in this sentence, in
each case, until the circumstances giving rise to such inability no longer
exist. Any change in the Alternate Base Rate due to a change in the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective on the
effective date of such change in the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Amended Credit Agreement” shall mean that certain Fourth Amended and Restated
Credit Agreement dated as of August 15, 2006, as amended by a first amendment
dated as of June 15, 2007, as further amended by a second amendment dated as of
June 29, 2007, as further amended by a third amendment dated as of September 28,
2007, as further amended by a fourth amendment dated as of January 15, 2008, as
further amended by a fifth amendment dated as of February 13, 2008 and as
further amended by a sixth amendment and waiver dated as of May 9, 2008, by and
among Regency Gas Services, Borrower, the guarantors party thereto, Wachovia
Bank, National Association, as administrative agent, collateral agent, swingline
lender and issuing bank and the lenders and other parties thereto.

“Amendment Agreement” shall mean that certain Amendment No. 7 to the Amended
Credit Agreement, dated as of the Effective Date, among Regency Gas Services,
Wachovia Bank, National Association, as administrative agent, and the lenders
party thereto.

“Amendment Effective Date” shall mean the date upon which the conditions to
effectiveness of the Amendment Agreement set forth in Section 2 thereof are
satisfied or waived in accordance with the terms thereof.

“Anti-Terrorism Laws” shall have the meaning assigned to such term in
Section 3.20.

“Applicable Margin” shall mean: (a) with respect to an ABR Loan (i) from the
Effective Date to the last day of the third calendar month immediately
thereafter, three percent (3.00%) per annum and (ii) from the first day of the
fourth calendar month immediately following the Effective Date, ten percent
(10.00%) per annum; and (b) with respect to a Eurodollar Loan (i) from the
Effective Date to the last day of the third calendar month immediately
thereafter, four percent (4.00%) per annum and (ii) from the first day of the
fourth calendar month immediately following the Effective Date, eleven percent
(11.00%) per annum.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

-2-



--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit B, or any other form approved by the
Administrative Agent.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers (or equivalent) of such person,
(iii) in the case of any partnership, the Board of Directors (or equivalent) of
the general partner of such person and (iv) in any other case, the functional
equivalent of the foregoing.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

A “Change in Control” shall be deemed to have occurred if (a) Borrower at any
time ceases to own, directly or indirectly, 100% of the Equity Interests of
Regency Gas Services; (b) (i) the Permitted Holders cease to own, or to have the
power to vote or direct the voting of, Voting Stock of the Ultimate General
Partner representing a majority of the voting power of the total outstanding
Voting Stock of the Ultimate General Partner or (ii) the Permitted Holders cease
to own Equity Interests representing a majority of the total economic interests
of the Equity Interests of the Ultimate General Partner; or (c) the Ultimate
General Partner shall cease to exercise Control over Borrower.

For purposes of this definition, a person shall not be deemed to have beneficial
ownership of Equity Interests subject to a stock purchase agreement, merger
agreement or similar agreement, including an agreement relating to a sale of
Voting Stock or Equity Interests of the Ultimate General Partner, until the
consummation of the transactions contemplated by such agreement.

 

-3-



--------------------------------------------------------------------------------

“Change in Law” shall mean the occurrence, after the Effective Date (or with
respect to any Lender, if later, the date on which such Lender becomes a Lender,
except to the extent that such change was considered a Change in Law with
respect to such Lender’s assignor immediately prior to such Lender becoming a
Lender), of any of the following: (a) the adoption or taking into effect of any
law, treaty, order, policy, rule or regulation, (b) any change in any law,
treaty, order, policy, rule or regulation or in the administration,
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, guideline or directive (whether or not having
the force of law) by any Governmental Authority.

“Charges” shall have the meaning assigned to such term in Section 9.14.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” shall mean (i) with respect to each Lender on the Effective Date,
the commitment of such Lender to make Loans pursuant to Section 2.01 and
(ii) the commitment of each person after the Effective Date to make Loans
pursuant to an Assignment and Assumption, in each case as the same may be or
(x) reduced from time to time pursuant to Section 2.07, (y) reduced or increased
from time to time pursuant to assignments to or by such Lender pursuant to
Section 9.04. The aggregate principal amount of the Commitments on the Effective
Date is $45.0 million.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).

“Communications” shall have the meaning assigned to such term in
Section 9.01(d).

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement
or arrangement of such person guaranteeing or intended to guarantee any
Indebtedness, leases, dividends or other obligations (“primary obligations”) of
any other person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor; (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor; (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation; (d) with respect to bankers’ acceptances, letters of
credit and similar credit arrangements, until a reimbursement obligation arises
(which reimbursement obligation shall constitute Indebtedness); or (e) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such person may be liable, whether

 

-4-



--------------------------------------------------------------------------------

singly or jointly, pursuant to the terms of the instrument evidencing such
Contingent Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such person is required to
perform thereunder) as determined by such person in good faith.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“dollars” or “$” shall mean lawful money of the United States.

“Effective Date” shall mean February 26, 2009.

“Eligible Assignee” shall mean (a) any Lender, (b) an Affiliate of any Lender,
(c) an Approved Fund of a Lender and (d) any other person approved by the
Administrative Agent and Borrower (each such approval not to be unreasonably
withheld or delayed); provided that (x) no approval of Borrower shall be
required during the continuance of an Event of Default and (y) “Eligible
Assignee” shall not include Borrower or any of its Affiliates or Subsidiaries or
any natural person.

“Embargoed Person” shall have the meaning assigned to such term in Section 5.11.

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for investigation,
remediation, removal, cleanup, response, corrective action, damages to natural
resources, personal injury, property damage, fines, penalties or other costs
resulting from, related to or arising out of (i) the presence, Release or
threatened Release in or into the Environment of Hazardous Material at any
location or (ii) any violation of Environmental Law, and shall include any claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all applicable present and future
treaties, laws, statutes, ordinances, regulations, rules, decrees, orders,
judgments, consent orders, consent decrees, code or other binding requirements,
and the common law, relating to protection of public health or the Environment,
the Release or threatened Release of Hazardous Material, natural resources or
natural resource damages, or occupational safety or health.

 

-5-



--------------------------------------------------------------------------------

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the
Effective Date or issued after the Effective Date, but excluding debt securities
convertible or exchangeable into such equity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the failure to make by its due date a required
installment under Section 412(m) of the Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (d) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition which could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which could
result in the imposition of a lien or the posting of a bond or other security;
and (k) the occurrence of a nonexempt prohibited transaction (within the meaning
of Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to any Company.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of Borrower

 

-6-



--------------------------------------------------------------------------------

hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), franchise taxes imposed on it (in lieu of net income taxes) and
branch profits taxes imposed on it, by a jurisdiction (or any political
subdivision thereof) as a result of the recipient being organized or having its
principal office or, in the case of any Lender, having its applicable lending
office or doing or having done business (other than a business deemed to arise
by virtue of the transactions contemplated by this Agreement) in such
jurisdiction and (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by Borrower under Section 2.15), any U.S. federal
withholding tax that (i) is imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new lending
office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from Borrower with respect to such
withholding tax pursuant to Section 2.14(a); provided that this subclause (b)(i)
shall not apply to any Tax imposed on a Lender in connection with an interest or
participation in any Loan or other obligation that such Lender was required to
acquire pursuant to Section 2.13(c), or (ii) is attributable to such Foreign
Lender’s failure to comply with Section 2.14(e).

“Executive Order” shall have the meaning assigned to such term in Section 3.20.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” shall mean the confidential Fee Letter, dated February 26, 2009,
among Borrower and the Administrative Agent.

“Fees” shall mean the Commitment Fees and the Agent Fees.

“Foreign Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) an individual who is a citizen or resident of the
United States, (ii) a corporation, partnership or other entity treated as a
corporation or partnership created or organized in or under the laws of the
United States, or any political subdivision thereof, (iii) an estate whose
income is subject to U.S. federal income taxation regardless of its source or
(iv) a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust and one or more United States
persons have the authority to control all substantial decisions of such trust.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Fund” shall mean any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

-7-



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis.

“General Partner” shall mean Regency GP LP, a Delaware limited partnership and
the general partner of Borrower.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guaranteed Obligations” shall have the meaning assigned to such term in Section
6.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VI by the
Guarantors.

“Guarantors” shall mean each Subsidiary listed on Schedule 1.01(a) and each
other Subsidiary that is or becomes a party to this Agreement pursuant to
Section 5.07.

“Haynesville Project” shall mean the planned midstream infrastructure
development in the Haynesville Shale region of northwestern Louisiana by the
RIGS Holdings Joint Venture.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean obligations under or with respect to Hedging
Agreements.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property purchased by such person; (d) all obligations of
such person issued or assumed as the deferred purchase price of property or
services (excluding trade accounts payable and accrued obligations incurred in
the ordinary course of business and not overdue by more than 90 days); (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed, but
limited to the fair market value of such property; (f) all Capital Lease

 

-8-



--------------------------------------------------------------------------------

Obligations, Purchase Money Obligations and synthetic lease obligations of such
person; (g) all Hedging Obligations to the extent required to be reflected on a
balance sheet of such person; (h) all Sale/Leaseback Attributable Indebtedness
of such person; (i) all obligations of such person for the reimbursement of any
obligor in respect of letters of credit, letters of guaranty, bankers’
acceptances and similar credit transactions; and (j) all Contingent Obligations
of such person in respect of Indebtedness referred to in clauses (a) through
(i) above. The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except
(other than in the case of general partner liability) to the extent that terms
of such Indebtedness expressly provide that such person is not liable therefor.
Notwithstanding the foregoing, Indebtedness shall not include (A) deferred
compensation arrangements, (B) earn-out obligations or purchase price
adjustments until matured or earned or (C) non-compete or consulting obligations
incurred in connection with Permitted Acquisitions.

“Indenture” shall mean that certain Indenture, dated as of December 12, 2006
among Borrower, Regency Energy Finance Corp., a Delaware corporation, the
guarantors party thereto and Wells Fargo Bank, National Association, as trustee.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.03(b).

“Information” shall have the meaning assigned to such term in Section 9.12.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Loan in accordance with Section 2.08(b), substantially in the form of
Exhibit D.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such Loan is outstanding, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Loan and, in the
case of a Eurodollar Loan with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Loan, the Maturity Date or such earlier date on
which the Commitments are terminated.

“Interest Period” shall mean, with respect to any Eurodollar Loan, the period
commencing on the date of such Loan and ending on the numerically corresponding
day in the calendar month that is one, two, three or six months (or, if each
affected Lender so agrees, nine or twelve months) thereafter, as Borrower may
elect; provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of

 

-9-



--------------------------------------------------------------------------------

such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Loan initially
shall be the date on which such Loan is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Loan.

“Investment Agreement” shall mean that certain contribution agreement to be
entered into by and among Regency HIG, General Electric Capital Corporation,
Alinda Gas Pipeline I, L.P. and Alinda Gas Pipeline II, L.P. relating to the
RIGS Holding Joint Venture.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit E.

“Joint Venture” shall mean (i) a joint venture with a third party so long as
such entity would not constitute a Subsidiary, (ii) a Subsidiary formed with the
intention of establishing a joint venture; provided that if such entity still
constitutes a Subsidiary ninety days after formation it shall no longer
constitute a Joint Venture, or (iii) notwithstanding anything to the contrary
herein, each of Edwards Lime Gathering LLC and (except as otherwise expressly
set forth herein) the RIGS Holdings Joint Venture, for so long as any portion of
the ownership interests therein are owned by a Person that is not a Loan Party
or an Affiliate of any Loan Party.

“Lenders” shall mean (i) on the Effective Date, (a) each lender signatory hereto
and (ii) after the Effective Date, any financial institution that becomes a
party hereto pursuant to an Assignment and Assumption, other than, in each case,
any such financial institution that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“LIBO Rate” shall mean, with respect to any Eurodollar Loan for any Interest
Period, the rate per annum determined by the Administrative Agent to be the
arithmetic mean (rounded upward, if necessary, to the nearest 1/100th of 1%) of
the offered rates for deposits in dollars with a term comparable to such
Interest Period that appears on the Telerate British Bankers Assoc. Interest
Settlement Rates Page (as defined below) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the LIBO Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if there shall at any time no
longer exist a Telerate British Bankers Assoc. Interest Settlement Rates Page,
“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to Eurodollar Loans, the rate per annum equal to the rate at which
the Administrative Agent is offered deposits in dollars at approximately 11:00
a.m., London, England time, two Business Days prior to the first day of such
Interest Period in the London interbank market for delivery on the first day of
such Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such Eurodollar Loan to be
outstanding during such Interest Period; provided, further, that in no event
shall the LIBO Rate be less than three percent (3.00%) per annum. “Telerate
British Bankers Assoc. Interest Settlement Rates Page” shall mean the display
designated as Page 3750 on the Telerate System Incorporated Service (or such
other page as may replace such page on such service for the purpose of
displaying the rates at which dollar deposits are offered by leading banks in
the London interbank deposit market).

 

-10-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, claim, charge, assignment, hypothecation, security interest
or encumbrance of any kind or any arrangement to provide priority or preference
or any filing of any financing statement under the UCC or any other similar
notice of lien under any similar notice or recording statute of any Governmental
Authority, including any easement, right-of-way or other encumbrance on title to
Real Property or Pipelines in each of the foregoing cases whether voluntary or
imposed by law, and any agreement to give any of the foregoing; (b) the interest
of a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such property; and (c) in
the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.

“Loan” shall mean a loan made by the Lenders to Borrower pursuant to
Section 2.01. Each Loan shall either be an ABR Loan or a Eurodollar Loan.

“Loan Documents” shall mean this Agreement, the Notes (if any) and, solely for
purposes of paragraph (e) of Section 7.01, the Fee Letter.

“Loan Parties” shall mean Borrower and the Guarantors.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, property, results of operations or condition, financial or otherwise,
of Borrower and its Subsidiaries, taken as a whole; (b) material impairment of
the ability of the Loan Parties to fully and timely perform any of their
material obligations under any Loan Document; or (c) material impairment of the
rights of or benefits or remedies, taken as a whole, available to the Lenders
under any Loan Document.

“Maturity Date” shall mean the date that is the earlier of (i) the date that is
three months after the Final Maturity Date (as such term is defined in the
Amended Credit Agreement) and (ii) November 15, 2011, or if such date is not a
Business Day, the first Business Day thereafter.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.14.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
(b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions; or (c) with respect to which any Company could
incur liability.

“Notes” shall mean any notes evidencing the Loans issued pursuant to this
Agreement, if any, substantially in the form of Exhibit G.

“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed

 

-11-



--------------------------------------------------------------------------------

or allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of Borrower and the other Loan
Parties under this Agreement and the other Loan Documents and (b) the due and
punctual performance of all covenants, agreements, obligations and liabilities
of Borrower and the other Loan Parties under or pursuant to this Agreement and
the other Loan Documents.

“OFAC” shall have the meaning assigned to such term in Section 3.20.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Participant” shall have the meaning assigned to such term in Section 9.04(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Permitted Acquisitions” shall have the meaning assigned to such term in the
Amended Credit Agreement.

“Permitted Holders” shall mean (a) Regency GP Acquirer LP and (b) any other
Affiliate of General Electric Company.

“Permitted Liens” shall have the meaning assigned to such term in the Amended
Credit Agreement.

“person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pipeline” shall mean gathering systems and pipelines, together with all
contracts, rights-of-way, easements, servitudes, fixtures, equipment,
improvements, permits, records, and other real property appertaining thereto.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate or with respect to which any Company could incur liability
(including under Section 4069 of ERISA).

 

-12-



--------------------------------------------------------------------------------

“Platform” shall have the meaning assigned to such term in Section 9.01(d).

“Pre-Closing Expenditures” shall mean the amount of all reasonable out-of-pocket
third party invoiced expenditures actually paid in connection with the
development and construction of the Haynesville Project by RIGS and its
Affiliates from the Effective Date to but not including the earlier of (i) the
Amendment Effective Date and (ii) April 30, 2009.

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property or Pipelines.

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred prior to,
contemporaneously with or within one year after such acquisition of such
property by such person and (ii) the amount of such Indebtedness does not exceed
100% of the cost of such acquisition, installation, construction or improvement,
as the case may be, including related costs, fees and expenses.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Regency Gas Services” shall mean Regency Gas Services LP, a Delaware limited
partnership.

“Regency Haynesville” shall mean a direct or indirect Subsidiary of Regency Gas
Services formed for the sole purpose of directly holding all direct or indirect
ownership interests of Regency Gas Services in the RIGS Holdings Joint Venture.

“Regency HIG” shall mean Regency Haynesville Intrastate Gas LLC, a Delaware
limited liability company.

“Register” shall have the meaning assigned to such term in Section 9.04(c).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

-13-



--------------------------------------------------------------------------------

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

“Required Lenders” shall mean Lenders having more than 50% of all Commitments.

“Requirements of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.

“RIGS” shall mean Regency Intrastate Gas LLC, a Delaware limited liability
company.

“RIGS Assets” shall mean all Equity Interests issued, and all assets owned, by
RIGS.

“RIGS Holdings Joint Venture” shall mean an entity formed by Regency Haynesville
for the purpose of such entity becoming a joint venture with a third party,
owning all of the RIGS Assets and participating in the Haynesville Project. RIGS
Holdings Joint Venture shall, except as expressly set forth herein, be treated
for all purposes as a “Joint Venture” hereunder.

“RIGS JV Documents” shall mean (i) the Investment Agreement and (ii) all other
material agreements and definitive documentation relating to the RIGS Holding
Joint Venture, including the shareholders or limited liability company agreement
relating thereto and the management services agreement relating thereto.

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
the Amended Credit Agreement.

“Sale/Leaseback Attributable Indebtedness” shall mean, when used with respect to
any Sale and Leaseback Transaction, as at the time of determination, the present
value (discounted at a rate equivalent to Borrower’s then-current weighted
average cost of funds for borrowed money as at the time of determination,
compounded on a semi-annual basis) of the total obligations of the lessee for
rental payments during the remaining term of the lease included in any such Sale
and Leaseback Transaction.

 

-14-



--------------------------------------------------------------------------------

“Statutory Reserves” shall mean, for any Interest Period for any Eurodollar
Loan, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Loans shall be deemed to constitute Eurodollar liabilities and to be
subject to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower. Notwithstanding any of the foregoing, neither Edwards
Lime Gathering LLC nor the RIGS Holdings Joint Venture shall be a Subsidiary for
so long as it is a Joint Venture (except, with respect to the RIGS Holdings
Joint Venture, as shall be otherwise expressly set forth herein).

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 6.09.

“Type,” when used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the Adjusted LIBO Rate or
the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

“Ultimate General Partner” shall mean Regency GP LLC, a Delaware limited
liability company and the general partner of the General Partner.

“United States” shall mean the United States of America.

 

-15-



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to vote in the election of the Board of
Directors of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
Loan Document, agreement, instrument or other document herein shall be construed
as referring to such agreement, instrument or other document as from time to
time amended, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any person shall be construed to include such person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall refer to such law or regulation
as amended, modified or supplemented from time to time and (f) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with GAAP as in effect from time to time and all
terms of an accounting or financial nature shall be construed and interpreted in
accordance with GAAP, as in effect on the Effective Date unless otherwise agreed
to by Borrower and the Required Lenders. If GAAP shall change after the date
hereof, the parties hereto agree to negotiate in good faith to modify the
covenants herein so that they may be construed and interpreted in accordance
with GAAP as then in effect.

SECTION 1.04 Resolution of Drafting Ambiguities. Each Loan Party acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery of the Loan Documents to which it is a party, that it and its
counsel reviewed and participated in the preparation and negotiation hereof and
thereof and that any rule of construction to the effect that ambiguities are to
be resolved against the drafting party shall not be employed in the
interpretation hereof or thereof.

 

-16-



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly to make Loans to Borrower, from time to time on any
Business Day from and including the Effective Date to the earlier of
(i) April 30, 2009 and (ii) termination of the Commitments in accordance with
the terms hereof, in an aggregate principal amount at any time outstanding not
exceeding such Lender’s Commitment. Within the limits set forth in the
immediately preceding sentence and subject to the terms, conditions and
limitations set forth herein, Borrower may borrow, pay or prepay and reborrow
Loans.

SECTION 2.02 Loans.

(a) Each Loan shall be made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make its Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). ABR Loans shall be in an aggregate principal amount that is (i) an
integral multiple of $100,000 and not less than $1.0 million or (ii) equal to
the remaining available balance of the applicable Commitments. Eurodollar Loans
shall be in an aggregate principal amount that is (i) an integral multiple of
$100,000 and not less than $3.0 million or (ii) equal to the remaining available
balance of the applicable Commitments.

(b) Subject to Sections 2.10 and 2.11, each Loan shall be either an ABR Loan or
Eurodollar Loan as Borrower may request pursuant to Section 2.03. Each Lender
may at its option make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of Borrower to repay such Loan in
accordance with the terms of this Agreement. Loans of more than one Type may be
outstanding at the same time; provided that Borrower shall not be entitled to
request any Loan that, if made, would result in more than seven Eurodollar Loans
outstanding hereunder at any one time. For purposes of the foregoing, Loans
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Loans.

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than 11:00
a.m., New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as directed by Borrower in the applicable
Borrowing Request maintained with the Administrative Agent or, if a Loan shall
not be made on such date because any condition precedent herein specified shall
not have been met, return the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s portion of such Loan, the Administrative
Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Loan in

 

-17-



--------------------------------------------------------------------------------

accordance with paragraph (c) above, and the Administrative Agent may, in
reliance upon such assumption, make available to Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and Borrower
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to Borrower until the date such amount is repaid
to the Administrative Agent at (i) in the case of Borrower, the interest rate
applicable at the time to the Loans and (ii) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan for
purposes of this Agreement, and Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(d)
shall cease.

(e) Notwithstanding any other provision of this Agreement, Borrower shall not be
entitled to request, or to elect to convert or continue, any Loan if the
Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03 Borrowing Procedure. To request a Loan, Borrower shall deliver, by
hand delivery or telecopier, a duly completed and executed Borrowing Request to
the Administrative Agent (i) in the case of a Eurodollar Loan, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Loan or (ii) in the case of an ABR Loan, (A) equal to or less than
$5.0M, not later than 9:00 a.m., New York City time, on the date of the proposed
Loan and (B) in excess of $5.0M, not later than 9:00 a.m., New York City time,
one Business Day before the date of the proposed Loan. Each Borrowing Request
shall be irrevocable and shall specify the following information in compliance
with Section 2.02:

(a) the aggregate amount of such Loan;

(b) the date of such Loan, which shall be a Business Day;

(c) whether such Loan is to be an ABR Loan or of Eurodollar Loan;

(d) in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02(c); and

(f) that the conditions set forth in Sections 4.02(b)-(c) have been satisfied as
of the date of the notice.

If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan. If no Interest Period is specified with respect to any
requested Eurodollar Loans, then Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part thereof.

 

-18-



--------------------------------------------------------------------------------

SECTION 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender, the then unpaid principal
amount of each Loan of such Lender on the Maturity Date.

(b) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement. The
Administrative Agent shall maintain accounts in which it will record (i) the
amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto; (ii) the amount of any principal or interest due and payable
or to become due and payable from Borrower to each Lender hereunder; and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The entries made in
the accounts maintained pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligations of Borrower
to repay the Loans in accordance with their terms.

(c) Promissory Notes. Any Lender by written notice to Borrower (with a copy to
the Administrative Agent) may request that Loans made by it be evidenced by a
promissory note. In such event, Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit G. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

SECTION 2.05 Fees.

(a) Commitment Fee. Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee (a “Commitment Fee”) equal to 0.75% per
annum on the average daily unused amount of the Commitment of such Lender during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates. Accrued Commitment Fees shall be payable in
arrears (A) on the last Business Day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date,
and (B) on the date on which such Commitment terminates. Commitment Fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

-19-



--------------------------------------------------------------------------------

(b) Agent Fees. Borrower agrees to pay to the Administrative Agent, for its own
account, the fees set forth in the Fee Letter and/or such other fees payable in
the amounts and at the times separately agreed upon between Borrower and the
Administrative Agent (the “Agent Fees”).

(c) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

SECTION 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), ABR Loans shall
bear interest at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin in effect from time to time.

(b) Eurodollar Loans. Subject to the provisions of Section 2.06(c), Eurodollar
Loans shall bear interest at a rate per annum equal to the Adjusted LIBO Rate
for the Interest Period in effect for such Loan plus the Applicable Margin in
effect from time to time.

(c) Default Rate. Notwithstanding the foregoing, during the continuance of an
Event of Default, all overdue Obligations shall, to the extent permitted by
applicable law, bear interest, after as well as before judgment, at a per annum
rate equal to (i) in the case of principal of or interest on any Loan, 2% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.06 or (ii) in the case of any other amount, 2% plus
the rate otherwise applicable to such amount (in either case, the “Default
Rate”).

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

SECTION 2.07 Termination and Reduction of Commitments.

(a) Termination of Commitments. Unless otherwise terminated earlier pursuant to
the terms hereof, the Commitments shall automatically terminate on the earlier
of (i) the Amendment Effective Date and (ii) April 30, 2009.

 

-20-



--------------------------------------------------------------------------------

(b) Optional Terminations and Reductions. At its option, Borrower may at any
time terminate, or from time to time permanently reduce, the Commitments;
provided that each reduction of the Commitments shall be in an amount that is an
integral multiple of $500,000 and not less than $1.0 million.

(c) Borrower Notice. Borrower shall notify the Administrative Agent in writing
of any election to terminate or reduce the Commitments under Section 2.07(b) at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

SECTION 2.08 Interest Elections.

(a) Generally. Each Loan initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Loan, shall have
an initial Interest Period as specified in such Borrowing Request. Thereafter,
Borrower may elect to convert such Loan to a different Type or to continue such
Loan and, in the case of a Eurodollar Loan, may elect Interest Periods therefor,
all as provided in this Section. Any Loan (or, if outstanding Loans are being
combined, any group of Loans having the same proposed Interest Period) to be
made or continued as, or converted into, Eurodollar Loans shall be in an amount
that is an integral multiple of $500,000 and not less than $5.0 million.
Notwithstanding anything to the contrary, Borrower shall not be entitled to
request any conversion or continuation that, if made, would result in more than
seven Eurodollar Loans outstanding hereunder at any one time.

(b) Interest Election Notice. To make an election pursuant to this Section,
Borrower shall deliver, by hand delivery or telecopier, a duly completed and
executed Interest Election Request to the Administrative Agent not later than
the time that a Borrowing Request would be required under Section 2.03 if
Borrower were requesting a Loan of the Type resulting from such election to be
made on the effective date of such election. Each Interest Election Request
shall be irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the Loan to which such Interest Election Request applies, or if outstanding
Loans are being combined, allocation to each resulting Loan (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Loan);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

-21-



--------------------------------------------------------------------------------

(iii) whether the resulting Loan is to be an ABR Loan or a Eurodollar Loan; and

(iv) if the resulting Loan is a Eurodollar Loan, the Interest Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Loan but does not
specify an Interest Period, then Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Loan.

(c) Automatic Conversion to ABR Loan. If an Interest Election Request with
respect to a Eurodollar Loan is not timely delivered prior to the end of the
Interest Period applicable thereto, then, unless such Loan is repaid as provided
herein, at the end of such Interest Period such Loan shall be converted to an
ABR Loan. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, the Administrative Agent or the Required Lenders
may require, by notice to Borrower, that (i) no outstanding Loan may be
converted to or continued as a Eurodollar Loan and (ii) unless repaid, each
Eurodollar Loan shall be converted to an ABR Loan at the end of the Interest
Period applicable thereto.

SECTION 2.09 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. Borrower shall have the right at any time and from
time to time to prepay any Loan, in whole or in part, subject to the
requirements of this Section 2.09; provided that each partial prepayment shall
be in an amount that is an integral multiple of $500,000 and not less than $1.0
million.

(b) Mandatory Prepayments. Upon the occurrence of the Amendment Effective Date,
Borrower shall, on such date, repay or prepay all its outstanding Loans.

(c) Notice of Prepayment. Borrower shall notify the Administrative Agent by
written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Loan, not later than 11:00 a.m., New York City time, three Business
Days before the date of prepayment and (ii) in the case of prepayment of an ABR
Loan, not later than four hours (during the normal Business Day) prior to such
prepayment; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such termination
is revoked in accordance with Section 2.07. Each such notice shall specify the
prepayment date, the principal amount of each Loan or portion thereof to be
prepaid. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Loan shall be in an amount that would be permitted in the case of a Loan of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment.

 

-22-



--------------------------------------------------------------------------------

SECTION 2.10 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Loan:

(a) the Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Loan for such Interest Period;

then the Administrative Agent shall give written notice thereof to Borrower and
the Lenders as promptly as practicable thereafter and, until the Administrative
Agent notifies Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist (which notice shall be promptly given), (i) any
Interest Election Request that requests the conversion of any Loan to, or
continuation of any Loan as, a Eurodollar Loan shall be ineffective and (ii) if
any Borrowing Request requests a Eurodollar Loan, such Loan shall be made as an
ABR Loan.

SECTION 2.11 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, or any Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 2.14 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (excluding Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such Lender’s holding company, if any, or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount), then, upon request of such Lender, Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines (in good faith, but in its
sole absolute discretion) that any Change in Law affecting such Lender or any
lending office of

 

-23-



--------------------------------------------------------------------------------

such Lender or such Lender’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement, the Commitments of such Lender or the Loans
made by such Lender, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section 2.11 and delivered to Borrower shall be conclusive absent manifest
error. Subject to Section 2.11(d), Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.11 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender notifies Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof) .

SECTION 2.12 Breakage Payments. In the event of (a) the payment or prepayment,
whether optional or mandatory, of any principal of any Eurodollar Loan earlier
than the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan
earlier than the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto or (d) the assignment of any Eurodollar
Loan earlier than the last day of the Interest Period applicable thereto as a
result of a request by Borrower pursuant to Section 2.15(b), then, in any such
event, Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.12 shall be delivered to Borrower
(with a

 

-24-



--------------------------------------------------------------------------------

copy to the Administrative Agent) and shall be conclusive and binding absent
manifest error. Borrower shall pay such Lender the amount shown as due on any
such certificate within 5 days after receipt thereof.

SECTION 2.13 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrower shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest,
fees or of amounts payable under Section 2.11, 2.12, 2.14 or 9.03, or otherwise)
on or before the time expressly required hereunder or under such other Loan
Document for such payment (or, if no such time is expressly required, prior to
2:00 p.m., New York City time), on the date when due, in immediately available
funds, without setoff, deduction or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at the address specified in
Section 9.01(a)(ii) hereof, except that payments pursuant to Sections 2.11,
2.12, 2.14 and 9.03 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars, except as expressly specified otherwise.

(b) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
toward payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

(c) Sharing of Setoff. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

-25-



--------------------------------------------------------------------------------

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Borrower or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation.

(d) Borrower Default. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that Borrower will
not make such payment, the Administrative Agent may assume that Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) Lender Default. If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.02(c), 2.13(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

SECTION 2.14 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of Borrower hereunder or under any other Loan Document shall be made
free and clear of and without reduction or withholding for any Indemnified Taxes
or Other Taxes; provided that if Borrower shall be required by applicable
Requirements of Law to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

-26-



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent and each Lender, within 20 days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender shall, to the extent it may lawfully
do so, deliver to Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Borrower or the Administrative Agent or if the
Lender’s factual or legal circumstances have changed since it last provided the
form, rendering such form obsolete or incorrect, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit H, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN,
or

 

-27-



--------------------------------------------------------------------------------

(iv) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower to determine the
withholding or deduction required to be made.

(f) Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its good faith sole discretion, that it has received a refund of
any Indemnified Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section, it shall pay to Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
Borrower under this Section with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund) so as to leave such Lender or Administrative Agent in no
better or worse position than in which each would have been if payment of the
relevant additional amount had not been made; provided that Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
Borrower or any other person.

SECTION 2.15 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.11, or requires Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.14, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.11 or 2.14, as the case may be and (ii) would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses submitted by such Lender to
Borrower shall be conclusive absent manifest error.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.11, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14, or if any Lender defaults in its obligation to fund Loans
hereunder, or if Borrower exercises its replacement rights under
Section 9.02(c), then Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required

 

-28-



--------------------------------------------------------------------------------

by, Section 9.04), all of its interests, rights and obligations under this
Agreement and the other Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) Borrower shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.12), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.11 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and each of
the Lenders that:

SECTION 3.01 Organization; Powers. Each Loan Party (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite organizational power and authority to carry on its business as now
conducted and to own and lease its property and (c) is qualified and in good
standing (to the extent such concept is applicable in the applicable
jurisdiction) to do business in every jurisdiction where such qualification is
required, except in such jurisdictions where the failure to so qualify or be in
good standing, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. There is no existing default
under any Organizational Document of any Loan Party or any event which, with the
giving of notice or passage of time or both, would constitute a default by any
party thereunder.

SECTION 3.02 Authorization; Enforceability. The Loan Documents to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action on the part of such Loan Party. This
Agreement has been duly executed and delivered by each Loan Party and
constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

-29-



--------------------------------------------------------------------------------

SECTION 3.03 No Conflicts. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is a party (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, and (ii) consents, approvals, registrations, filings,
permits or actions the failure to obtain or perform which could not reasonably
be expected to result in a Material Adverse Effect, (b) will not violate the
Organizational Documents of any Loan Party, (c) will not violate any Requirement
of Law in any material respect, (d) will not violate or result in a default or
require any consent or approval under any indenture, agreement or other
instrument binding upon any Loan Party or its property, or give rise to a right
thereunder to require any payment to be made by any Loan Party, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Loan Party.

SECTION 3.04 Financial Statements.

(a) Historical Financial Statements. Borrower has heretofore delivered to the
Administrative Agent the consolidated balance sheets and related income
statements and statements of cash flows and statements of changes in member
interests of Borrower (i) as of and for the 12-month period ended December 31,
2008, and (ii) monthly financial statements for each fiscal month ended
thereafter ending more than 45 days prior to the Effective Date, and in the case
of clause (i), certified by the chief financial officer of Borrower. Such
financial statements have been prepared in accordance with GAAP and fairly
present, in all material respects, the consolidated financial condition and
results of operations and cash flows of Borrower and its Subsidiaries as of the
dates and for the periods to which they relate.

(b) No Liabilities. Except as set forth in the financial statements referred to
in Section 3.04(a), there are no liabilities of the Borrower and its
Subsidiaries of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect. Since December 31, 2008 there has been no event,
change, circumstance or occurrence that, individually or in the aggregate, has
had or could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.05 Properties. The Borrower has good title to, or valid leasehold
interests in, all its property material to its business, free and clear of all
Liens except for, Permitted Liens and minor irregularities or deficiencies in
title that, individually or in the aggregate, do not materially interfere with
its ability to conduct its business as currently conducted or to utilize such
property for its intended purpose. The property of the Borrower and its
Subsidiaries, taken as a whole, is in good operating order, condition and repair
(ordinary wear and tear excepted) in accordance with industry standards.

SECTION 3.06 Intellectual Property. The Borrower owns, or is licensed to use,
all patents, patent applications, trademarks, trade names, servicemarks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the

 

-30-



--------------------------------------------------------------------------------

conduct of its business as currently conducted (the “Intellectual Property”),
except for those the failure to own or license which, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No claim has been asserted and is pending by any person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does any Loan Party know of
any valid basis for any such claim, in each case that could reasonably be
expected to result in a Material Adverse Effect. The use of such Intellectual
Property by each Loan Party does not infringe the rights of any person, except
for such claims and infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.07 Subsidiaries. Schedule 3.07(a) sets forth a list of (i) all the
Subsidiaries of Borrower and their jurisdictions of organization as of the
Effective Date and (ii) an accurate organizational chart, showing the ownership
structure of Borrower and each of its Subsidiaries on the Effective Date.

SECTION 3.08 Litigation; Compliance with Laws. There are no actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the knowledge of any Loan Party, threatened against or affecting
any Loan Party or any business, property or rights of any Loan Party (a) that
involve any Loan Document or (b) which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. The
Borrower is not in violation of, nor will the continued operation of its
property as currently conducted violate or result in default of any Requirement
of Law, where such violation or default, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.09 Agreements. The Borrower is not a party to any agreement or
instrument or subject to any corporate or other constitutional restriction that
has resulted or could reasonably be expected to result in a Material Adverse
Effect. The Borrower is not in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
property is or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect, and no condition exists which, with the
giving of notice or the lapse of time or both, would constitute such a default.

SECTION 3.10 Federal Reserve Regulations. No Loan Party is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying Margin Stock. No part of the proceeds of any
Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the regulations of the Board, including
Regulation T, U or X.

SECTION 3.11 Investment Company Act. No Loan Party is an “investment company” or
a company “controlled” by an “investment company,” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

SECTION 3.12 Use of Proceeds. The Borrower will use the proceeds of the Loans to
fund the Pre-Closing Expenditures.

 

-31-



--------------------------------------------------------------------------------

SECTION 3.13 Taxes. The Borrower has (a) timely filed or caused to be timely
filed all federal Tax Returns and all material state, local and foreign Tax
Returns or materials required to have been filed by it and (b) duly and timely
paid, collected or remitted or caused to be duly and timely paid, collected or
remitted all Taxes (whether or not shown on any Tax Return) due and payable,
collectible or remittable by it and all assessments received by it, except Taxes
(i) that are being contested in good faith by appropriate proceedings and for
which the Borrower has set aside on its books adequate reserves in accordance
with GAAP and (ii) which could not, individually or in the aggregate, have a
Material Adverse Effect. The Borrower has made adequate provision in accordance
with GAAP for all Taxes not yet due and payable. The Borrower is unaware of any
proposed or pending tax assessments, deficiencies or audits that could be
reasonably expected to, individually or in the aggregate, result in a Material
Adverse Effect.

SECTION 3.14 No Material Misstatements. No written information, report,
financial statement, certificate, Borrowing Request, exhibit or schedule
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of any Loan Document or included
therein or delivered pursuant thereto, taken as a whole, contained or contains
any material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading as of the date such
information is dated or certified; provided that (a) to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Loan Party represents only that it
acted in good faith and utilized reasonable assumptions and due care in the
preparation of such information, report, financial statement, exhibit or
schedule (it being recognized by the Lenders, however, that projections as to
future events are not to be viewed as facts and that results during the
period(s) covered by such projections may differ from the projected results and
that such differences may be material and that the Loan Parties make no
representation that such projections will be realized) and (b) as to statements,
information and reports supplied by third parties after the Effective Date,
Borrower represents only that it is not aware of any material misstatement or
omission therein.

SECTION 3.15 Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower pending or, to the knowledge of the
Borrower, threatened. The hours worked by and payments made to employees of the
Borrower have not been in violation of the Fair Labor Standards Act of 1938, as
amended, or any other applicable federal, state, local or foreign law dealing
with such matters in any manner which could reasonably be expected to result in
a Material Adverse Effect. All payments due from the Borrower, or for which any
claim may be made against the Borrower, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Borrower except where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. The
execution, delivery and performance of the Loan Documents and the consummation
of the transactions contemplated thereby will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any of its Subsidiaries
is bound.

SECTION 3.16 Solvency. Immediately after the execution, delivery and performance
of the Loan Documents and the consummation of the transactions contemplated

 

-32-



--------------------------------------------------------------------------------

thereby on the Effective Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the properties of each Loan Party (individually and on a
consolidated basis with its Subsidiaries, and determined on a going concern
basis) will exceed the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will be greater than the amount that will be required to pay
the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) each Loan Party (individually and on a consolidated basis with its
Subsidiaries) will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party (individually and on a consolidated basis with
its Subsidiaries) will not have unreasonably small capital with which to conduct
its business in which it is engaged as such business is now conducted and is
proposed to be conducted following the Effective Date.

SECTION 3.17 Employee Benefit Plans. Each Loan Party and its ERISA Affiliates is
in compliance in all material respects with the applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder. No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events, could reasonably be expected to
result in material liability of any Loan Party or any of its ERISA Affiliates or
the imposition of a Lien on any of the property of any Loan Party. The present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the property of all such underfunded Plans. Using actuarial assumptions and
computation methods consistent with subpart I of subtitle E of Title IV of
ERISA, the aggregate liabilities of each Loan Party or its ERISA Affiliates to
all Multiemployer Plans in the event of a complete withdrawal therefrom, as of
the close of the most recent fiscal year of each such Multiemployer Plan, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.18 Real Property. The Borrower does not own or lease any material Real
Property or own, lease or operate any material facility on any Real Property
other than pursuant to the lease agreement entered into as of April 22, 2008,
with Bryan Tower II, L.P. as lessor and the Borrower as lessee.

SECTION 3.19 Insurance. All material insurance maintained by the Borrower is in
full force and effect. The Borrower has insurance in such amounts and covering
such risks and liabilities as are customary for companies of a similar size
engaged in similar businesses in similar locations.

SECTION 3.20 Anti-Terrorism Law. No Loan Party and, to the knowledge of the Loan
Parties, none of its Affiliates is in violation of any Requirement of Law
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

-33-



--------------------------------------------------------------------------------

No Loan Party and to the knowledge of the Loan Parties, no Affiliate or broker
or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

ARTICLE IV

CONDITIONS PRECEDENT

SECTION 4.01 Conditions to the Initial Loans. The obligation of each Lender to
make its initial Loans shall be subject to the satisfaction (or waiver thereof)
of each of the conditions precedent set forth below.

(a) Loan Documents. The Administrative Agent shall have received (i) on or
before the Effective Date true and complete copies of the Loan Documents, all of
which shall have been duly authorized, executed and delivered by the Loan
Parties thereto and shall be in full force and effect, and (ii) on or before the
date of making the initial Loan, each of the related agreements, documents,
instruments and other items set forth on the closing checklist attached hereto
as Exhibit F, each in form and substance reasonably satisfactory to the
Administrative Agent in all material respects.

(b) Amendment Agreement. The Administrative Agent shall have received on or
before the Effective Date a true and correct copy of the Amendment Agreement,
which shall have been duly authorized, executed and delivered by the parties
thereto, in form and substance reasonably satisfactory to the Administrative
Agent in all material respects.

 

-34-



--------------------------------------------------------------------------------

(c) Investment Agreement. The Administrative Agent shall have received on or
before the Effective Date a true and correct copy of the Investment Agreement,
which shall have been duly authorized, executed and delivered by the parties
thereto, in form and substance reasonably satisfactory to the Administrative
Agent in all material respects.

SECTION 4.02 Conditions to All Loans. The obligation of each Lender to make any
Loan (including the initial Loan) shall be subject to, and to the satisfaction
of, each of the conditions precedent set forth below.

(a) Notice. The Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03).

(b) No Default. No Default has occurred and is continuing or would result from
the making of such Loan or from the application of the proceeds therefrom.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in (i) Article III hereof or in any other Loan
Document and (ii) Article III of the Amended Credit Agreement (without giving
effect to any amendment, modification, supplement or waiver thereof after the
Effective Date other than giving effect to the Amendment Agreement upon the
occurrence of the Amendment Effective Date) shall be true and correct in all
material respects on and as of the date of such Loan with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date.

The delivery of a Borrowing Request and the acceptance by Borrower of the
proceeds of such Loan shall constitute a representation and warranty by Borrower
and each other Loan Party that on the date of such Loan (both immediately before
and after giving effect to such Loan and the application of the proceeds
thereof) the conditions contained in Sections 4.02(b) and (c) have been
satisfied. Borrower shall provide such information as the Administrative Agent
may reasonably request to confirm that the conditions in Sections 4.02(b) and
(c) have been satisfied.

ARTICLE V

COVENANTS

So long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Required Lenders shall otherwise consent in writing, each
Loan Party covenants and agrees with each Lender that:

SECTION 5.01 Indenture Covenants. The Borrower shall (i) comply with, and cause
its Subsidiaries to comply with, in each case in all material respects, each of
the covenants set forth in Article 4 of the Indenture, without giving effect to
any amendment, modification, supplement or waiver thereof after the Effective
Date and (ii) deliver a copy to the

 

-35-



--------------------------------------------------------------------------------

Administrative Agent of each material notice, report, statement, filing,
certificate, resolution, item or document delivered by or on behalf of the
Borrower or received by or on behalf of the Borrower pursuant to Article 4 and
Article 6 of the Indenture concurrently upon such delivery or receipt.

SECTION 5.02 Amended Credit Agreement Covenants. Each of the Guarantors shall
(i) comply in all material respects with each of the covenants set forth in the
Amended Credit Agreement, without giving effect to any amendment, modification,
supplement or waiver thereof after the Effective Date (other than giving effect
to the Amendment Agreement upon the occurrence of the Amendment Effective Date)
and (ii) deliver a copy to the Administrative Agent of each material notice,
report, statement, filing, certificate, resolution, item or document delivered
by or on behalf of any Guarantor or received by or on behalf of any Guarantor
pursuant to Article V, Article VI and Article VIII of the Amended Credit
Agreement (which shall give effect to the Amendment Agreement upon the
occurrence of the Amendment Effective Date) concurrently upon such delivery or
receipt.

SECTION 5.03 Financial Information; Compliance. Each Loan Party shall, and shall
cause each of its Subsidiaries to furnish to the Administrative Agent and each
Lender promptly, from time to time, such information regarding the operations,
business affairs and financial condition of each Company, or compliance with the
terms of any Loan Document, as the Administrative Agent or any Lender may
reasonably request.

SECTION 5.04 Litigation and Other Notices. Each Loan Party shall, and shall
cause each of its Subsidiaries to furnish to the Administrative Agent and each
Lender written notice of the following promptly (and, in any event, within three
Business Days of knowledge thereof):

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the filing or commencement of, or any threat or notice of intention of any
person to file or commence, any action, suit, litigation or proceeding, whether
at law or in equity by or before any Governmental Authority, (i) against any
Company, or any Affiliate thereof, that could reasonably be expected to result
in a Material Adverse Effect or (ii) with respect to any Loan Document;

(c) any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect; and

(d) any material change in the accounting policies or financial reporting
practices of the Loan Parties.

SECTION 5.05 Access to Properties and Inspections. Each Loan Party shall, and
shall cause each of its Subsidiaries to keep proper books of record and account
in which full, true and correct entries in conformity with GAAP and all
Requirements of Law are made of all dealings and transactions in relation to its
business and activities and to permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect the financial records
and the property of such Loan Party at reasonable times during normal business

 

-36-



--------------------------------------------------------------------------------

hours and as often as reasonably requested and at such time to make extracts
from and copies of such financial records (provided that so long as no Event of
Default has occurred and is continuing the Lenders shall be entitled to only one
such visit per year coordinated by the Administrative Agent and each other visit
by the Administrative Agent shall be at its expense), and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances, accounts and condition of any Loan Party with the
officers and employees thereof and advisors therefor (including independent
accountants).

SECTION 5.06 Use of Proceeds. The Borrower shall use the proceeds of the Loans
only for the purposes set forth in Section 3.12.

SECTION 5.07 Additional Guarantors. With respect to any person that is or
becomes a Subsidiary after the Effective Date (other than a Joint Venture or
RIGS; provided that for the purposes of this Section 5.07, RIGS shall be a
Subsidiary subject to the terms of this Section 5.07 if the Amendment Effective
Date does not occur by April 30, 2009), it shall promptly (and in any event
within 30 days after such person becomes a Subsidiary) cause such new Subsidiary
to execute a Joinder Agreement or such comparable documentation to become a
Guarantor. Notwithstanding the foregoing, no Foreign Subsidiary shall be
required to take the actions specified in the immediately preceding sentence of
this Section 5.07, if doing so would constitute an investment of earnings in
United States property under Section 956 (or a successor provision) of the Code,
which investment would or could reasonably be expected to trigger a material
increase in the net income of a United States shareholder of such Subsidiary
pursuant to Section 951 (or a successor provision) of the Code; provided that
this exception shall not apply to (A) Voting Stock of any Subsidiary which is a
first-tier controlled foreign corporation (as defined in Section 957(a) of the
Code) representing 66% of the total voting power of all outstanding Voting Stock
of such Subsidiary and (B) 100% of the Equity Interests not constituting Voting
Stock of any such Subsidiary, except that any such Equity Interests constituting
“stock entitled to vote” within the meaning of Treasury Regulation Section 1.956
-2(c)(2) shall be treated as Voting Stock for purposes of this Section 5.07.

SECTION 5.08 Further Assurances. Each Loan Party shall, and shall cause each of
its Subsidiaries to, upon the exercise by the Administrative Agent or any Lender
of any power, right, privilege or remedy pursuant to any Loan Document which
requires any consent, approval, registration, qualification or authorization of
any Governmental Authority, execute and deliver all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or such Lender may require.

SECTION 5.09 Notice of Effectiveness of Amendment Agreement. It shall furnish to
the Administrative Agent and each Lender written notice of the occurrence of the
Amendment Effective Date (and if such date does not occur on or before April 30,
2009, prompt written notice thereof).

SECTION 5.10 Anti-Terrorism Law; Anti-Money Laundering.

(a) No Loan Party shall, nor shall they cause or permit any Subsidiaries to
directly or indirectly, (i) knowingly conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any person described in Section 3.20,

 

-37-



--------------------------------------------------------------------------------

(ii) knowingly deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order or any
other Anti-Terrorism Law, or (iii) knowingly engage in or conspire to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law (and the Loan Parties shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
reasonable discretion, confirming the Loan Parties’ compliance with this
Section 5.10).

(b) No Loan Party shall, nor shall they cause or permit any Subsidiaries to
cause or permit any of the funds of such Loan Party that are used to repay the
Loans to be derived from any unlawful activity with the result that the making
of the Loans would be in violation of any Requirement of Law.

SECTION 5.11 Embargoed Person. No Loan Party shall, nor shall they cause or
permit any Subsidiaries to cause or permit (a) any of the funds or properties of
the Loan Parties that are used to repay the Loans to constitute property of, or
be beneficially owned directly or indirectly by, any person subject to sanctions
or trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that is identified on (1) the “List of Specially Designated Nationals
and Blocked Persons” maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or Requirement of Law promulgated thereunder, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Requirement of Law, or the Loans made by the Lenders would be in
violation of a Requirement of Law, or (2) the Executive Order, any related
enabling legislation or any other similar Executive Orders or (b) any Embargoed
Person to have any direct or indirect interest, of any nature whatsoever in the
Loan Parties, with the result that the investment in the Loan Parties (whether
directly or indirectly) is prohibited by a Requirement of Law or the Loans are
in violation of a Requirement of Law.

ARTICLE VI

GUARANTEE

SECTION 6.01 The Guarantee. The Guarantors hereby jointly and severally
guarantee, as a primary obligor and not as a surety to the Administrative Agent
and each Lender and their respective successors and assigns, the prompt payment
in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the principal of and
interest (including any interest, fees, costs or charges that would accrue but
for the provisions of the Title 11 of the United States Code after any
bankruptcy or insolvency petition under Title 11 of the United States Code) on
the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and all other Obligations from time to time owing to the
Administrative Agent and/or the Lenders by any Loan Party under any Loan
Document, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”). The
Guarantors hereby jointly and severally agree that if Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same in cash, without any demand or notice whatsoever, and
that in the case of any

 

-38-



--------------------------------------------------------------------------------

extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

SECTION 6.02 Obligations Unconditional. The obligations of the Guarantors under
Section 6.01 shall constitute a guaranty of payment and to the fullest extent
permitted by applicable Requirements of Law, are absolute, irrevocable and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the Guaranteed Obligations of Borrower
under this Agreement, the Notes, if any, or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of any Lender or the
Administrative Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or

(v) the release of any other Guarantor pursuant to Section 6.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against
Borrower under this Agreement or the Notes, if any, or any other agreement or
instrument referred to herein or therein, or against any other person under any
other guarantee of, or security for, any of the Guaranteed Obligations. The
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by the Administrative Agent or any Lender upon this Guarantee
or acceptance of this Guarantee, and the Guaranteed Obligations, and any of
them, shall conclusively be deemed to

 

-39-



--------------------------------------------------------------------------------

have been created, contracted or incurred in reliance upon this Guarantee, and
all dealings between Borrower and the Administrative Agent and/or any Lender
shall likewise be conclusively presumed to have been had or consummated in
reliance upon this Guarantee. This Guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by the Administrative Agent and/or any Lender, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Administrative Agent and/or any Lender or
any other person at any time of any right or remedy against Borrower or against
any other person which may be or become liable in respect of all or any part of
the Guaranteed Obligations or against any collateral security or guarantee
therefor or right of offset with respect thereto. This Guarantee shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Administrative Agent and each Lender, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.

SECTION 6.03 Reinstatement. The obligations of the Guarantors under this Article
VI shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of Borrower or other Loan Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

SECTION 6.04 Subrogation; Subordination. Each Guarantor hereby agrees that until
the indefeasible payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments it shall waive
any claim and shall not exercise any right or remedy, direct or indirect,
arising by reason of any performance by it of its guarantee in Section 6.01,
whether by subrogation or otherwise, against Borrower or any other Guarantor of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

SECTION 6.05 Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of Borrower under this
Agreement and the Notes, if any, may be declared to be forthwith due and payable
as provided in Section 7.01 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 7.01) for purposes of
Section 6.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against Borrower and that, in the event of such declaration (or
such obligations being deemed to have become automatically due and payable),
such obligations (whether or not due and payable by Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 6.01.

SECTION 6.06 Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VI constitutes an instrument for
the payment of money, and consents and agrees that any Lender or the
Administrative Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

 

-40-



--------------------------------------------------------------------------------

SECTION 6.07 Continuing Guarantee. The guarantee in this Article VI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 6.08 General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 6.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 6.01, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other person, be automatically limited
and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.

SECTION 6.09 Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, all or substantially all of the Equity
Interests or property of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is Borrower or a
Subsidiary, such Transferred Guarantor shall, upon the consummation of such sale
or transfer, be released from its obligations under this Agreement (including
under Section 9.03 hereof).

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. Upon the occurrence and during the continuance
of the following events (“Events of Default”):

(a) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made in or in connection with
or pursuant to any Loan Document or in any notice or certificate delivered
hereunder, shall prove to have been false or misleading in any material respect
when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in Section 5.04(a) or
Section 5.06;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than

 

-41-



--------------------------------------------------------------------------------

those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from the Administrative Agent or any Lender to
Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause
(ii) is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Indebtedness to
become due prior to its stated maturity or become subject to a mandatory offer
purchase by the obligor; provided that it shall not constitute an Event of
Default pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $10.0 million at any
one time (provided that, in the case of Hedging Obligations, the amount counted
for this purpose shall be the amount payable by all Companies if such Hedging
Obligations were terminated at such time);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company, or of a substantial part of the property of any Company,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law; (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Company or for
a substantial part of the property of any Company; or (iii) the winding-up or
liquidation of any Company; and such proceeding or petition shall continue
undismissed and unstayed for 60 days or an order or decree approving or ordering
any of the foregoing shall be entered;

(h) any Company shall (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (g) above;
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Company or for a
substantial part of the property of any Company; (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding;
(v) make a general assignment for the benefit of creditors; (vi) admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate except as expressly permitted under the Indenture or
Amended Credit Agreement, as applicable;

(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $10.0 million (that are not covered by insurance
from an insurance company with an A.M. Best financial strength rating of at
least A-, it being understood that even if such amounts are covered by insurance
from such an insurance company such amounts shall count against such basket if
responsibility for such amounts has been denied by such insurance company) shall
be rendered against any Company or any combination thereof and

 

-42-



--------------------------------------------------------------------------------

the same shall remain undischarged, unvacated or unbonded for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to levy upon properties of
any Company to enforce any such judgment;

(j) one or more ERISA Events shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect;

(k) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations; or

(l) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to Borrower, take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other Obligations of Borrower accrued hereunder and under
any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower and the Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event, with respect to Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower and the Guarantors, anything contained herein or in
any other Loan Document to the contrary notwithstanding.

SECTION 7.02 Rescission. If at any time after termination of the Commitments or
acceleration of the maturity of the Loans, Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans owing by it that
shall have become due otherwise than by acceleration (with interest on principal
and, to the extent permitted by law, on overdue interest, at the rates specified
herein) and all Defaults (other than non-payment of principal of and accrued
interest on the Loans due and payable solely by virtue of acceleration) shall be
remedied or waived pursuant Section 9.02, then upon the written consent of the
Required Lenders and written notice to Borrower, the termination of the
Commitments or the acceleration and their consequences may be rescinded and
annulled; but such action shall not affect any subsequent Default or impair any
right or remedy consequent thereon. The provisions of the preceding sentence are
intended merely to bind the Lenders to a decision that may be made at the

 

-43-



--------------------------------------------------------------------------------

election of the Required Lenders, and such provisions are not intended to
benefit Borrower and do not give Borrower the right to require the Lenders to
rescind or annul any acceleration hereunder, even if the conditions set forth
herein are met.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints General Electric Capital Corporation, to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
such Administrative Agent to take such actions on its behalf and to exercise
such powers as are delegated to such Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither Borrower nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.

SECTION 8.02 Rights as a Lender. Each person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include each
person serving as Administrative Agent hereunder in its individual capacity.
Such person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

SECTION 8.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that such Administrative
Agent shall not be required to take any action that, in its judgment or the
judgment of its counsel, may expose such Administrative Agent to liability or
that is contrary to any Loan Document or applicable Requirements of Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the person serving as such Agent or any of its
Affiliates in any capacity.

 

-44-



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (x) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided Section 9.02) or (y) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until notice describing such Default
is given to such Administrative Agent by Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to such Agent.
Without limiting the generality of the foregoing, the use of the term “agent” in
this Agreement with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term us used merely as a
matter of market custom and is intended to create or reflect only an
administrative relationship between independent contracting parties.

SECTION 8.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by such
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

-45-



--------------------------------------------------------------------------------

SECTION 8.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify Borrower and
the Lenders that no qualifying person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through an Agent shall instead be made by or to each Lender directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article VIII and Section 9.03 shall continue in effect
for the benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 8.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

-46-



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

 

  (i) if to any Loan Party, to Borrower at:

Regency Energy Partners LP

c/o Regency GP LP, its General Partner

c/o Regency GP LLC, its General Partner

2001 Bryan Street, Suite 3700

Dallas, Texas 75201

Attention: Stephen L. Arata

Telecopier No.: (214) 840-5515

E-mail: stephen.arata@regencygas.com

with a copy to:

Regency Energy Partners LP

c/o Regency GP LP, its General Partner

c/o Regency GP LLC, its General Partner

2001 Bryan Street, Suite 3700

Dallas, Texas 75201

Attention: Dan Fleckman

Telecopier No.: (214) 840-5515

E-mail: dan.fleckman@regencygas.com

 

  (ii) if to the Administrative Agent, to it at:

General Electric Capital Corporation

c/o GE Energy Financial Services

800 Long Ridge Road

Stamford, CT 06927

Attention: Portfolio Manager – Regency Energy Partners Revolver

Fax: (203) 357-4890

 

  (iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient,

 

-47-



--------------------------------------------------------------------------------

shall be deemed to have been given at the opening of business on the next
business day for the recipient). Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may (subject to Section 9.01(d)) be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it (including as set forth in Section 9.01(d));
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Posting. Each Loan Party hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Agreement and
any other Loan Document, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
conversion of an existing, Loan (including any election of an interest rate or
interest period relating thereto), (ii) relates to the payment of any principal
or other amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default under this Agreement or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications, collectively, the “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
reasonably acceptable to the Administrative Agent at sean.kelly@ge.com or at
such other e-mail address(es) provided to Borrower from time to time or in such
other form, including hard copy delivery thereof, as the Administrative Agent
shall require. In addition, each Loan Party agrees to continue to provide the
Communications to the Administrative Agent in the manner specified in this
Agreement or any other Loan Document or in such other form, including hard copy
delivery thereof, as the

 

-48-



--------------------------------------------------------------------------------

Administrative Agent shall require. Nothing in this Section 9.01 shall prejudice
the right of the Administrative Agent, any Lender or any Loan Party to give any
notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document or as the Administrative Agent shall require.

To the extent consented to by the Administrative Agent in writing from time to
time, Administrative Agent agrees that receipt of the Communications by the
Administrative Agent at its e-mail address(es) set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents.

Each Loan Party further agrees that Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The
Administrative Agent does not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by the
Administrative Agent in connection with the Communications or the Platform. In
no event shall the Administrative Agent or any of its Related Parties have any
liability to the Loan Parties, any Lender or any other person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Loan Party’s or the Administrative Agent’s transmission of communications
through the Internet, except to the extent the liability of such person is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such person’s gross negligence or willful misconduct.

SECTION 9.02 Waivers; Amendment.

(a) Generally. No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by this Section 9.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time. No notice or demand on Borrower in any
case shall entitle Borrower to any other or further notice or demand in similar
or other circumstances.

(b) Required Consents. Subject to Section 9.02(c), neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended,

 

-49-



--------------------------------------------------------------------------------

supplemented or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Borrower and the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are party thereto, in each case with the written
consent of the Required Lenders; provided that no such agreement shall be
effective if the effect thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant or Default shall
constitute an increase in the Commitment of any Lender);

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon (other than interest pursuant to Section 2.06(c)), or reduce any Fees
payable hereunder, or change the form or currency of payment of any Obligation,
without the written consent of each Lender directly affected thereby (it being
understood that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (ii));

(iii) (A) change the scheduled final maturity of any Loan, (B) postpone the date
for payment of any interest or fees payable hereunder, (C) change the amount of,
waive or excuse any such payment (other than waiver of any increase in the
interest rate pursuant to Section 2.06(c)), or (D) postpone the scheduled date
of expiration of any Commitment beyond the Maturity Date, in any case, without
the written consent of each Lender directly affected thereby;

(iv) increase the maximum duration of Interest Periods hereunder, without the
written consent of each Lender directly affected thereby;

(v) permit the assignment or delegation by Borrower of any of its rights or
obligations under any Loan Document, without the written consent of each Lender;

(vi) release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Article VI), or limit their liability in
respect of such Guarantee, without the written consent of each Lender;

(vii) change Section 2.13(b) or (c) in a manner that would alter the pro rata
sharing of payments or setoffs required thereby or any other provision in a
manner that would alter the pro rata allocation among the Lenders of Loan
disbursements, including the requirements of Sections 2.02(a), without the
written consent of each Lender directly affected thereby;

(viii) change any substantive provision of this Section 9.02(b) or (c), without
the written consent of each Lender directly affected thereby;

(ix) change the percentage set forth in the definition of “Required Lenders,” or
any other provision of any Loan Document (including this Section) specifying the
number or percentage of Lenders required to waive, amend or modify any rights

 

-50-



--------------------------------------------------------------------------------

thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, other than to increase such percentage or
number or to give any additional Lender or group of Lenders such right to waive,
amend or modify or make any such determination or grant any such consent;

(x) change or waive any provision of Article IX as the same applies to the
Administrative Agent, or any other provision hereof as the same applies to the
rights or obligations of the Administrative Agent, in each case without the
written consent of such Administrative Agent; or

(xi) expressly change or waive any condition precedent in Section 4.01 to any
Loan without the written consent of the Required Lenders.

(c) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 9.02(b), the consent of the Required Lenders is obtained but the consent
of one or more of such other Lenders whose consent is required is not obtained,
then Borrower shall have the right to replace such non-consenting Lender or
Lenders, so long as all non-consenting Lenders are so replaced (or, at the
option of Borrower if the respective non-consenting Lenders’ consent is required
with respect to less than all Loans (or related Commitments), to replace only
the Commitments and/or Loans of the respective non-consenting Lender that gave
rise to the need to obtain such Lender’s individual consent), with one or more
persons pursuant to Section 2.15 so long as at the time of such replacement each
such new Lender consents to the proposed change, waiver, discharge or
termination.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its respective Affiliates
(including the reasonable fees, charges and disbursements of counsel, and local
counsel who specialize in gas and pipeline matters, for the Administrative
Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all out
of pocket expenses incurred by the Administrative Agent or any Lender (including
the fees, charges and disbursements of any counsel, and local counsel who
specialize in gas and pipeline matters, for the Administrative Agent, or any
Lender), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 9.03, or (B) in connection with the Loans made
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such and (iii) all
documentary and similar taxes and charges in respect of the Loan Documents.

(b) Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof) and each Lender, and each Related Party of any
of the foregoing persons (each such person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related

 

-51-



--------------------------------------------------------------------------------

expenses (including the fees, charges and disbursements of any counsel, and
local counsel who specialize in gas and pipeline matters, for any Indemnitee)
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by Borrower or any other Loan Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or Release or threatened Release of
Hazardous Materials on, at, under or from any property owned, leased or operated
by any Company at any time, or any Environmental Claim related in any way to any
Company, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by Borrower or any other
Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by Borrower or
any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or such Loan Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction; provided,
further, that Borrower shall not be required to reimburse the legal fees and
expenses of more than one outside counsel (in addition to any reasonably
necessary special counsel and up to one local counsel in each applicable local
jurisdiction) for all Indemnitees unless, in the reasonable written opinion of
outside counsel to such Indemnitees, representation of all such Indemnitees
would be inappropriate due to the existence of an actual or potential conflict
of interest.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 9.03 to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such subagent) or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.13. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total outstanding
Loans and unused Commitments at the time.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument

 

-52-



--------------------------------------------------------------------------------

contemplated hereby, the transactions contemplated hereby or thereby. No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
3 Business Days after demand therefor.

SECTION 9.04 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender, and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of paragraph
(b) of this Section 9.04 or (ii) by way of participation in accordance with the
provisions of paragraph (d) of this Section 9.04 (and any other attempted
assignment or transfer by Borrower or any Lender shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph
(d) of this Section and, to the extent expressly contemplated hereby, the other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that

(i) except in the case of any assignment made in connection with the primary
syndication of the Commitment and Loans by the Administrative Agent or an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and the Loans at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5.0 million, in the case of any assignment in
respect of Loans and/or Commitments, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrower
otherwise consent (each such consent not to be unreasonably withheld or delayed)
(provided that all amounts assigned shall be aggregated in calculating the $1.0
million minimum in the event of simultaneous assignments to or from two or more
Lender Affiliates);

 

-53-



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations on a non-pro rata basis; and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together, if the assignment
is not to a Lender, an affiliate of a Lender or an Approved Fund, with a
processing and recordation fee of $3,500, and the Eligible Assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 9.04, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 9.04.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices at the address specified
in Section 9.01(a)(ii) a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and
Borrower, the Administrative Agent and the Lenders shall treat each person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or the Administrative Agent sell participations to any
person (other than a natural person or Borrower or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) Borrower, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.

 

-54-



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in clause
(i), (ii) or (iii) of the first proviso to Section 9.02(b) that affects such
Participant. Subject to paragraph (e) of this Section, Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.11, 2.12 and 2.14
(subject to the requirements of those Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.11, 2.12 and 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent.

SECTION 9.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and so long as the Commitments have
not expired or terminated. The provisions of Sections 2.11, 2.13, 2.14 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and

 

-55-



--------------------------------------------------------------------------------

understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when the conditions set forth in Section 4.01
are satisfied, and at such time, the signatures of the Administrative Agent and
the Loan Parties to this Agreement shall be deemed to be the signatures of such
Administrative Agent and Loan Parties to this Agreement. Delivery of an executed
counterpart of a signature page of this Agreement by telecopier shall be
effective as delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Requirement of Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such Affiliate to or for the credit or the account of
Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender and its respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its respective Affiliates may have. Each Lender
agrees to notify Borrower and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.

 

-56-



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Requirements of Law, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in Section 9.09(b). Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
Requirements of Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 9.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

SECTION 9.10 Waiver of Jury Trial. Each Loan Party hereby waives, to the fullest
extent permitted by applicable Requirements of Law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Agreement, any other Loan Document or the transactions
contemplated hereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and
certifications in this Section.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other

 

-57-



--------------------------------------------------------------------------------

representatives (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Requirements of Law or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to Borrower and its obligations or (iii) any rating agency for the
purpose of obtaining a credit rating applicable to any Lender, (g) with the
consent of Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower. For
purposes of this Section, “Information” means all information received from
Borrower or any of its Subsidiaries relating to Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that, in the case of information received from Borrower
or any of its Subsidiaries after the Effective Date, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

SECTION 9.13 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name, address and tax
identification number of Borrower and other information regarding Borrower that
will allow such Lender or the Administrative Agent, as applicable, to identify
Borrower in accordance with the Act. This notice is given in accordance with the
requirements of the Act and is effective as to the Lenders and the
Administrative Agent.

SECTION 9.14 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable Requirements of Law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable Requirements of Law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this

 

-58-



--------------------------------------------------------------------------------

Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.15 Obligations Absolute. To the fullest extent permitted by applicable
Requirements of Law, all obligations of the Loan Parties hereunder shall be
absolute and unconditional irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties.

[Signature Pages Follow]

 

-59-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

The Borrower: REGENCY ENERGY PARTNERS LP By:   Regency GP LP, its General
Partner   By:   Regency GP LLC, its General Partner By:  

/s/ Stephen L. Arata

Name:   Stephen L. Arata Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

The Guarantors: REGENCY GAS SERVICES LP By:   Regency OLP GP, LLC, its General
Partner By:  

/s/ Stephen L. Arata

Name:   Stephen L. Arata Title:   Vice President

 

REGENCY FIELD SERVICES LLC REGENCY LIQUIDS PIPELINE LLC

GULF STATES TRANSMISSION CORPORATION

REGENCY GAS MARKETING LLC PUEBLO HOLDINGS, INC. PUEBLO MIDSTREAM GAS CORPORATION
REGENCY OIL PIPELINE LLC REGENCY GAS UTILITY LLC CDM RESOURCE MANAGEMENT LLC
FRONTSTREET HUGOTON LLC WGP-KHC, LLC By:  

/s/ Stephen L. Arata

  Stephen L. Arata   Vice President PALAFOX JOINT VENTURE By:   Regency Field
Services LLC, its Venturer By:  

/s/ Stephen L. Arata

  Stephen L. Arata   Vice President By:   Regency Gas Services LP, its Venturer
By:   Regency OLP GP LLC, its General Partner By:  

/s/ Stephen L. Arata

  Stephen L. Arata   Vice President



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Administrative Agent By:  

/s/ Matthew A. Toth, III

Name:   Matthew A. Toth, III Title:   Authorized Signatory



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Lender By:  

/s/ Matthew A. Toth, III

Name:   Matthew A. Toth, III Title:   Authorized Signatory



--------------------------------------------------------------------------------

Execution Copy

[General Electric Capital Corporation letterhead]

FEE LETTER

February 26, 2009

Regency Energy Partners LP

c/o Regency GP LP, its General Partner

c/o Regency GP LLC, its General Partner

2001 Bryan Street, Suite 3700

Dallas, Texas 75201

Attention: Stephen L. Arata

 

  Re: Fee Letter

Gentlemen:

Reference is made to that certain Revolving Credit Agreement, dated as of the
date hereof, among General Electric Capital Corporation (the “Administrative
Agent”), Regency Energy Partners LP (the “Borrower”) and the Guarantors and
Lenders party thereto (as such terms are defined in such agreement) (the “Credit
Agreement”). All capitalized terms used but not defined herein shall have the
respective meanings given to them in the Credit Agreement.

In addition to any fees or other amounts payable by the Borrower to the
Administrative Agent and Lenders under the terms of the Credit Agreement and any
deposits paid to the Administrative Agent and Lenders pursuant thereto or
pursuant to any other agreement, the Borrower agrees to pay to the
Administrative Agent the following fees and expenses:

(1) Closing Fee. A nonrefundable closing fee of 6% of the aggregate principal
amount of the Commitments on the Effective Date, or U.S. $2,700,000, is due and
payable in full on the Effective Date.

(2) Administration Fee. If by May 1, 2009 all outstanding Loans and interest due
thereon under the Credit Agreement are not repaid in full and all Commitments
under the Credit Agreement are not terminated, a nonrefundable annual
administration fee of U.S. $75,000 per annum shall be due and payable in full on
May 1, 2009, but relate back to the Effective Date, and on each anniversary of
the Effective Date.

The Borrower acknowledges and agrees that the Administrative Agent may provide
to industry trade organizations information with respect to the Commitments that
is necessary and customary for inclusion in league table measurements.



--------------------------------------------------------------------------------

Very truly yours,

GENERAL ELECTRIC CAPITAL

CORPORATION

By:  

/s/ Matthew A. Toth, III

Name:   Matthew A. Toth, III Title:   Authorized Signatory

 

ACCEPTED and AGREED: REGENCY ENERGY PARTNERS LP By:   Regency GP LP, its General
Partner       By:   Regency GP LLC, its General Partner By:  

/s/ Stephen L. Arata

Name:   Stephen L. Arata Title:   Executive Vice President and Chief Financial
Officer

 

2